Citation Nr: 1133926	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for nephrolithiasis, to include as secondary to service-connected chronic membranous glomerulonephritis.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, M.W.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1965 and from October 1965 to June 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing was held before the undersigned Veterans' Law Judge in April 2009 and a transcript of this hearing is of record.  At this hearing, the Veteran submitted new evidence, but waived RO review.  

In June 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including scheduling the Veteran for VA examinations of his claimed disabilities.  The action specified in the June 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset in service and was not caused or aggravated by the Veteran's active military service, to include his service connected PTSD.  

2.  The Veteran's nephrolithiasis did not have onset in service and was not caused or aggravated by the Veteran's active military service, to include his service connected chronic membranous glomerulonephritis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension, to include as secondary to service connected PTSD, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.310 (2010).  

2.  The criteria for entitlement to service connection for nephrolithiasis, to include as secondary to service connected chronic membranous glomerulonephritis, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Hypertension

The Veteran is seeking entitlement to service connection for hypertension, to include as secondary to his service connected PTSD.

There is no evidence of hypertension in the Veteran's service treatment records or within one year of service.  

However, in support of his claim, the Veteran has submitted a letter dated September 2009 from his Physicians' Assistant, S.H., who opined that the Veteran's hypertension is at least as likely as not related to his service connected PTSD.  In support of his conclusion, S.H. cited to a medical study, as well as the opinions of a number of medical doctors, who have found a correlation between PTSD and the development of hypertension and heart disease.  S.H. is supported in his conclusion by the Veteran's therapist, Dr. J.P., who stated in a November 2009 letter that "[t]he deleterious effects [the Veteran's] PTSD has had on his physical problems, and vice versa, is well stated and I have no reason to disagree with [S.H.'s] conclusion."

S.H. also noted that hypertension often develops secondary to chronic membranous glomerulonephritis and diabetes, both disabilities for which the Veteran is service connected; however, while S.H. made a general statement concerning the relationship between these disabilities and hypertension, he did not offer an opinion as to whether it was at least as likely as not that, in this case, the Veteran's hypertension was caused or aggravated by his service connected chronic membranous glomerulonephritis or diabetes.  

In November 2009, a VA examiner also noted that glomerulonephritis can cause high blood pressure, but offered no opinion as to the whether or not the Veteran's hypertension was the result of his service connected glomerulonephritis.  

In November 2009, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with essential hypertension, but opined that it is not likely that the Veteran's hypertension is secondary to his service connected PTSD.  She noted that although hypertension could be caused by an underlying medical condition or by certain medications, in ninety to ninety five percent of cases of hypertension in adults, there is no identifiable cause.  She further based her opinion on information about the causes of hypertension she obtained from the Mayo Clinic.  She concluded that because PTSD was not a listed cause, it is not likely the cause of the Veteran hypertension.  In a January 2010 addendum, the examiner noted that "aggravated PTSD may cause transient high blood pressure, but that does not meet the criteria for hypertension."

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the opinion of the November 2009 VA examiner is most probative.  The examiner, as a medical doctor, has more extensive medical training than a physicians' assistant and her analysis of the issue is more comprehensive.  Also, the report that supports the Veteran's claim is very general in nature, providing little reasoning as to why the Veteran has a disability associated with his other service connected problem. 

Based on all the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim, indicating a problem that began many years after service and that is unrelated to service.  Accordingly, entitlement to service connection for hypertension, to include as secondary to service connected PTSD, is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Nephrolithiasis

The Veteran is also seeking entitlement to service connection for nephrolithiasis, to include as secondary to service connected chronic membranous glomerulonephritis.

The Veteran's service treatment records are negative for complaints of or treatment for nephrolithiasis.  Post-service, there is no evidence of treatment for nephrolithiasis until 1975, approximately a decade after separation from service.  

In April 2002, a VA examiner concluded that the Veteran's nephrolithiasis is unrelated to his service connection chronic glomerulonephritis, but failed to offer a rationale for his opinion.  

In September 2009, the Veteran submitted a statement from a physicians' assistant, S.H., in which S.H. noted that nephrolithiasis commonly develops secondary to hypertension and its treatment, but failed to offer an opinion as to whether it is at least as likely as not that the Veteran's recurrent kidney stones developed secondary to the Veteran's non-service connected hypertension in this case.

In November 2009, a VA examiner opined that it is not at least as likely as not that the Veteran's kidney stones were caused by his service connected chronic membranous glomerulonephritis because the two are separate illnesses which effect the kidney differently.  In a January 2010 addendum, the examiner further concluded that evidence in the Veteran's service treatment records of hematuria is unrelated to the Veteran's current nephrolithiasis.  She noted that extensive testing at the time found no evidence of any kidney stones and concluded that the Veteran's hematuria was the result of strenuous exercise.  

Based on the above evidence, the Board finds that entitlement to service connection for nephrolithiasis, to include as secondary to chronic glomerulonephritis, is not warranted.  In reaching this conclusion, the Board places great weight on the detailed opinion of the November 2009 VA examiner, as well as the absence of any complaints of or treatment for nephrolithiasis in service or for many years after service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify and assist was satisfied by letters sent to the Veteran in August 2001, June 2007, and July 2009.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although the June 2007 and July 2009 notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in November 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and Social Security Administration (SSA) records.  The Veteran was provided an opportunity to set forth his contentions during the April 2009 hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in April 2002 and November 2009.  The November 2009 examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


